Citation Nr: 1232426	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  10-03 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a lung disorder, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to November 1945, and from November 1950 to September 1952.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in June and November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the current appellate claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, and for the reasons stated below, the Board finds that further development is required in order to comply with the duty to assist.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board notes that the Veteran's service treatment records contain no entries indicative of lung problems during his active service.  For example, his respiratory system was clinically evaluated as normal on service examinations conducted in October 1942 and October 1950.  There was no indication of any such disability on his September 1952 release from active duty examination.  Further, a September 1952 chest X-ray report indicated that no defects were noted.  Moreover, the first competent medical evidence of the Veteran's current lung disorder appears to be years after his last period of active duty.

The Veteran's essentially contends that he was exposed to asbestos while serving onboard ship during his active duty, and he has a current lung disorder as a result thereof.

In McGinty v. Brown, 4 Vet. App. 428, 432 (1993), the United States Court of Appeals for Veterans Claims (Court) observed that there has been no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor has VA promulgated any regulations.  However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), which provides some guidelines for considering compensation claims based on exposure to asbestos.  Id.  The Board notes that the DVB circular was subsumed verbatim as § 7.21 of VA Manual ADMIN21 (M21-1).  Subsequently, VA has reorganized and revised this manual into its current electronic form M21-1MR.  While the form has been revised, the information contained therein has remained the same. 

With asbestos related claims, VA must determine whether military records demonstrate asbestos exposure during service, and if so, determine whether there is a relationship between asbestos exposure and the claimed disease. M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(h). VA must also ensure that proper development of the evidence is accomplished to determine whether or not there is pre-service and/or post-service asbestos exposure.  Id.  The most common disease caused by exposure to asbestos is interstitial pulmonary fibrosis (asbestosis). Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, and mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(b). 

The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(e).  Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, military equipment, etc.  M21-1, Part VI, Subpart ii, Chapter 2, §C(9)(f).  The latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  M21-1MR, Part IV.ii.2.C.9.d.  Further, the exposure may have been direct or indirect; and the extent and duration of exposure is not a factor.  Id.

The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos-related claim.  See VAOPGCPREC 4-2000. 

VA must ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  Dyment v. West, 13 Vet. App. 141 (1999); Nolen v. West, 12 Vet. App. 347 (1999); Ashford v. Brown, 10 Vet. App. 120 (1997); McGinty, supra; see also VAOGCPREC 4-00; 65 Fed. Reg. 33,422 (2000). 

The Veteran's service records reflect he served aboard ship during his active service, and his military occupational specialty has been listed as a metalsmith and sheet metal worker.  The RO has stated that this occupational specialty is listed as having minimal probability of exposure to asbestos.  See November 2009 Statement of the Case (SOC).  However, the Veteran submitted internet articles to the effect that sheet metal workers in construction are at an elevated risk to develop asbestos-related diseases.  In addition, a February 2008 Report of Contact reflects the Veteran reported he never smoked cigarettes until his second period of service in 1950, then began smoking an average of one pack a day and continued to do so for about 10 years after service.  Further, he reportedly worked as a shipsetter 3rd on the "cork" of this ships prior to service; after service he worked in the civil service for the Army, working with sheetmetal for storage installation for several years, then for NASA's research and development team, then did city zoning as a city inspector for the remainder of his career until he retired 10 to 15 years earlier.  The RO stated that the Veteran's work as a shipsetter 3rd and his sheet metal work in storage installation for the Army were among those listed as having a higher risk of developing asbestos-related diseases based upon the internet articles submitted by the Veteran.  See April 2012 Supplemental SOC (SSOC).

The Board notes that the Veteran was accorded a VA medical examination regarding this claim in April 2008.  Following evaluation of the Veteran, the examiner diagnosed pulmonary asbestosis, and opined that this likely was not related to asbestos exposure during military service aboard a naval vessel.  However, no rationale was provided in support of this opinion.  The Court has indicated that an examination that provides an etiology opinion without a rationale is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board further notes that the April 2008 VA examiner indicated that CT scanning of the chest was needed regarding the Veteran's disability.  In other words, the VA examiner indicated that additional medical testing was needed to fully understand the Veteran's disability.  This further supports a finding that the April 2008 VA examination is not adequate for resolution of this case.

The Board also notes that the Veteran submitted a July 2007 private medical report which included an assessment of pleural plaques, evidence of asbestos exposure.  However, this medical report does not contain an opinion which explicitly relates these findings to the purported in-service asbestos exposure.  As noted above, there is evidence indicative of both asbestos exposure both before and after his active military service.  Moreover, this examination report noted that he had a "20-pack-year history of smoking but quit in 1978."

In view of the foregoing, the Board finds that the competent medical evidence of record is inadequate to determine whether the Veteran's current lung disorder is etiologically linked to his purported in-service asbestos exposure.  Therefore, the Board finds that the case should be remanded for a new VA medical examination and opinion to resolve this claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.).

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's current lung disorder should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should obtain information and any necessary authorization forms such that medical records pertaining to the lung disorder that are not already of record can be obtained.  After securing any necessary release, the AMC/RO should obtain those records not on file.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and etiology of his claimed lung disorder.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current lung disorder was incurred in or otherwise the result of the Veteran's active service.  This opinion should reflect consideration of the Veteran's purported in-service asbestos exposure, the nature of his military occupational specialty, the evidence of asbestos exposure before and after military service, and the Veteran's smoking history.  If the examiner determines that a CT scan is not necessary, the examiner should explain why in light of the April 2008 VA examiner's recommendation that such a study be accomplished.

A complete rationale for any opinion expressed must be provided.  

3.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in April 2012, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

